Citation Nr: 1826047	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  06-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a separate initial compensable evaluation prior to March 24, 2014, for service-connected residuals of a partial lateral meniscectomy of the right knee (right knee disability) due to instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

2. Entitlement to a separate initial compensable evaluation prior to March 24, 2014, for service-connected residuals of a partial lateral meniscectomy of the left knee (left knee disability) due to instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1995.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the Board at a December 2007 hearing conducted at the RO.  A transcript of that hearing is associated with the record.

Procedural History

This case was most recently before the Board in July 2016, at which time the Board denied the Veteran's claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which in an April 2017 order, granted a Joint Motion for Partial Remand (Joint Motion), vacating the July 2016 Board decision only with respect to the issues of entitlement to initial separates compensable disability ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for each knee disability prior to March 24, 2014.  The appeal has returned to the Board for additional consideration pursuant to the Joint Remand.



FINDINGS OF FACT

1. Prior to March 24, 2014, the Veteran's right knee disability was not productive of lateral instability or recurrent subluxation.

2. Prior to March 24, 2014, the Veteran's left knee disability was not productive of lateral instability or recurrent subluxation.


CONCLUSIONS OF LAW

1. The criteria for a separate initial compensable evaluation for right knee disability due to instability prior to March 24, 2014, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2017).

2. The criteria for a separate initial compensable evaluation for left knee disability due to instability prior to March 24, 2014, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Finally, the Board finds there has been substantial compliance with the previous remand directives as they pertain to the issues decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

According to the Joint Motion, the Board failed to provide adequate support for its decision to assign greater probative value to objective medical testing versus the Veteran's lay statements as to whether the Veteran was entitled to a separate initial compensable disability rating for instability of both knees under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

Following service, an MRI in February 2000 of the left knee noted that there was a very small joint effusion present, but there was no evidence of meniscal or cruciate ligament tear.  Thereafter, in September 2000 a report from the Fairgrounds Surgical Center noted that the Veteran had a right knee meniscus tear.  The Veteran was afforded a VA examination in connection with his claim for service connection for his bilateral knee disability in August 2004.  He reported complaints of pain, weakness, and stiffness, mainly on the left knee.  The Veteran said that he did not have a problem except for overuse.  There was no locking or instability, and x-rays of the knees were unremarkable.

An October 2006 medical report from OAA Orthopaedic Specialists revealed that the Veteran complained of tenderness in the lateral and medial joint lines, especially in the posterior horn region.  There was mild tenderness in the left knee but no instability.  The impression was bilateral knee pain.

The Veteran was afforded a second VA examination in November 2006.  The Veteran subjectively reported complaints of giving way, instability, pain, stiffness, and weakness.  He did not have episodes of dislocation, subluxation, locking, or effusion.  He complained of weekly flare-ups.  It was reported that the Veteran was able to stand for 15-30 minutes and able to walk more than 1/4 mile but less than a mile.  An objective physical examination did not show any evidence of instability.  X-rays of the knees were unremarkable, and it was reported that an October 2004 MRI of the knees was unremarkable. The diagnoses were status post meniscal tear, tendonitis, on the right; and tendonitis on the left.  It was noted that the Veteran's knee disabilities caused decreased mobility, problems with lifting and carrying, and pain.  The disabilities had a severe effect on sports and recreation and a moderate effect on exercise; the effect on other activities of daily living was no more than mild.

The Veteran testified at his December 2007 travel board hearing that he was taking pain medication for his knees, that he had pain and instability of the knees, that he had been issued orthopedic braces for his knees, that he could not do extensive heavy lifting, and that he had difficulty going up and down stairs.  

The Veteran was afforded a third VA examination in August 2010, reporting that his knees had gotten worse since his last VA examination.  It was noted that the examiner had reviewed the record.  The Veteran again subjectively complained of knee instability, pain, weakness, and decreased speed of joint motion.  He used orthotic inserts and a brace.  On physical examination, his gait was noted to be normal.  Objective testing revealed there was no instability or crepitation.  There were no episodes of locking or effusion and no episodes of dislocation or subluxation.  X-rays of the knees revealed a possible stress fracture of the right proximal tibia and a normal left knee.  A bone scan of the lower extremities was normal.  The disabilities had a significant effect on the Veteran's occupation, causing decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  The disabilities had a severe effect on sports and recreation and a moderate effect on exercise; the effect on other activities of daily living was no more than mild.

In September 2010, a MRI of the right knee noted that the Veteran had moderate joint effusion and a meniscus tear.  The findings suggested a partial anterior cruciate ligament tear.  A May 2012 medical report from OAA Orthopaedic Specialists indicated that the veteran was experiencing swelling, popping, and clicking in the left knee.  Upon physical examination, the examiner noted the left knee did not show effusion or no instability.  Physical examination of the right knee did not show effusion or instability.  An MRI of the left knee in December 2012 noted that the Veteran had a small joint effusion present and mild crepitus.  However, the Veteran himself denied any locking, catching or giving way.

To warrant a separate compensable rating prior to March 24, 2014, for instability under Diagnostic Code 5257, there would need to be evidence of at least slight recurrent subluxation or lateral instability of the knee. 

The Board has considered whether a higher or separate rating is warranted under Diagnostic Code 5257 and has noted that the Veteran repeatedly reported instability of the knees, to include the November 2006 and August 2010 VA examinations, as well as at his December 2007 travel board hearing.  However, the Board also notes that the VA and private medical evidence of record repeatedly finds no objective evidence of instability or subluxation during the course of the claim.  In this regard, it was specifically noted on VA examinations in November 2006 and August 2010 that there was no clinical evidence of instability.  Additionally, a medical record from OAA Orthopaedic Specialists noted in May 2012 that there was no instability for either knee.  

Although lay persons are competent to provide opinions on some medical issues, the clinical diagnosis of joint instability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377 n.4.  In this case, the Veteran observed feelings of instability and giving way and that he has to guard and use a knee brace.  However, the Board finds that the diagnosis of joint instability is not within the ability of a lay person to diagnose because a competent medical expert cannot diagnose the Veteran based on reported symptoms alone and requires specialized testing beyond ordinary clinical evaluation.  Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Specifically, joint instability is diagnosed by Lachman's test, drawer test, and varus/valgus test, as conducted by the VA examiners and the private orthopedist.  

The Board acknowledges that the Veteran has reported subjective complaints of instability.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., feelings of knee instability or giving way; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, without medical training, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  The Veteran has not contended, nor does the evidence show, that he has the medical expertise required to conduct or interpret clinical testing required to diagnose knee instability.  Therefore, the Board finds that the Veteran's contention that he has instability of both knees is not a valid lay diagnosis.  Accordingly, although the Veteran has reported subjective complaints of instability, the Board finds the objective testing on VA and private examinations to be more probative than the Veteran's lay assertions.  

The preponderance of the evidence is against the claim, and the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, a separate initial compensable rating for either knee disability based on instability prior to March 24, 2014, under Diagnostic Code 5257 is not warranted.

ORDER

Entitlement to a separate initial compensable evaluation for right knee disability prior to March 24, 2014, due to instability is denied.

Entitlement to a separate initial compensable evaluation for left knee disability prior to March 24, 2014, due to instability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


